DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                           
Claims 1-20 are present for examination.                           

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2021, 2/10/2022 and 5/26/2022, respectively, are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                            

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                             

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al (US 2014/0011913), hereafter as Du, in view of Lin et al (US 2008/0291526), hereafter as Lin.                 
RE claim 1, Du discloses the invention substantially as claimed.                      
Du discloses that an electrophoretic medium (see section [0024]; i.e., an electrophoretic display) comprising: a first type of particles dispersed in a non-polar fluid (see sections [0022], [0028], [0003]; i.e., charged pigment particles dispersed in a hydrocarbon solvent or a dielectric solvent), the first type of particles comprising a core and a shell (see section [0026]; i.e., the particles 10 comprising a core 11 and a shell 12),  the core comprising a first type of pigment (see section [0027]; i.e., the core pigment may be of any colors, e.g., black, white, red, green, blue, cyan, magenta, yellow or the like), and the shell comprising a polymeric layer and a steric stabilizer (see sections [0033], [0037], [0039]; i.e., shell formed from polymer, such as polyacrylate, polyurethane, etc., and a steric stabilizer 13), the first type of particles having a first color (see section [0027]; i.e., the particles 10 comprising of core 11 may be of any colors, e.g., black, white, red, green, blue, cyan, magenta, yellow or the like).                        
However, Du does not specifically disclose that the particles are fluorescent.                         
From the same field of endeavor, Lin teaches that core-shell color pigments particles containing fluorescent components for electrophoretic displays (see sections [0013], [0014], [0001]).  The motivation of Lin is to increase color contrast between white portions and colored portions for use of a display device during daylight or within indoor conditions, because the fluorescent components may absorb UV light and visible light (see section [0014]).                         
Du and Lin are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Du by including the teachings from Lin in order to increase color contrast between white portions and colored portions for use of a display device during daylight or within indoor conditions, because the fluorescent components may absorb UV light and visible light.                  
RE claims 2 and 19, Du in view of Lin disclose that the first type of fluorescent pigment comprises a fluorescent dye in a polymer matrix (see Lin, section [0001]; i.e., the core of the particles may comprise one or more color pigments, resin binder and the fluorescent components).                   
RE claim 3, Du in view of Lin disclose that wherein the first type of fluorescent particles are charged, having a first charge polarity (see Lin, section [0001]; i.e., a surface of each shell of the core-shell particles may be electrostatically charged within an ink).                            
RE claims 4-6, Du in view of Lin disclose the additional features of claims 4-6, as the additional features of claims 4-6 are merely variations of the disclosure of Lin (see Lin, sections [0001], [0031]; i.e., the ink contains four sets of differently colored electrophoretic particles and the surface of each shell of the core-shell particles may be electrostatically charged within the ink).                        
RE claim 7, Du in view of Lin disclose the additional features of claim 7, as the additional feature of claim 7 is merely a variation of the disclosure of Du (see Du, sections [0029], [0030], [0031], [0032], [0033]; i.e., the pigment particles is an inorganic pigment particle or an organic pigment particles).                                    
RE claims 8 and 9, Du in view of Lin disclose that wherein the polymeric layer of the shell is adsorbed, complexed, or covalently bonded onto the surface of the first type of fluorescent particles, and wherein the steric stabilizer of the shell is adsorbed, complexed, or covalently bonded onto the polymeric layer of the shell (see Du, sections [0013], [0049]; i.e., the organic polymer shell is coated over the core pigment particles and the steric stabilizer polymer is chemically bonded onto the surface of polymer shell).                       
RE claims 10 and 11, Du in view of Lin disclose that wherein the non-polar fluid is colorless, and wherein the non-polar fluid is colored with a dye (see Du, section [0084]; i.e., the composite pigment particles and the solvent may have contrasting colors).                   
RE claim 12, Du in view of Lin disclose that wherein the first type of fluorescent particles comprises from 10 to 90 weight percent of first type of fluorescent pigment by weight of the first type of fluorescent particles (see Du, section [0016]; i.e., the organic content of the composite pigment particles may be at least about 20% by weight, preferably about 20% to about 70% by weight and more preferably about 20% to about 40% by weight).                           
RE claim 13, Du in view of Lin disclose that wherein the polymeric layer of the shell of the first type of fluorescent particles is formed from polymerization of a first monomer or oligomer, the first monomer or oligomer being selected from the group consisting of acrylate, methacrylate, styrene, methylstyrene, siloxane, ethylene, propylene, and mixtures thereof (see Du, sections [0057], [0058], [0059]; i.e., monomers used in process to form the shell may include styrene, methyl acrylate, methyl methacrylate or the like).                                     
RE claim 14, Du in view of Lin disclose that wherein the steric stabilizer of the shell of the first type of fluorescent particles is formed from polymerization of a second monomer or oligomer, the second monomer of oligomer being selected from the group consisting of acrylate, methacrylate, styrene, methylstyrene, siloxane, ethylene, propylene, and mixtures thereof (see Du, section [0061]; i.e., a second monomer to form the steric stabilizers may be lauryl acrylate, lauryl methacrylate or the like).                                   
RE claim 15, Du in view of Lin disclose that a charge control agent (see Du, sections [0019], [0040], [0071, [0088]; i.e., charge control agent).                                   
RE claim 16, claim 16 relates to an electro-optic device and has substantially the same features as claim 1 except that an electrophoretic medium layer is located between a first light-transmissive electrode layer and a second electrode layer.  However, the different feature would be easily derived from the disclosure of Lin (see sections [0131]-[0133] and figures 3&4; i.e., two conductive substrates 110a/110b sandwich a display layer 104 of microcapsules 50 therebetween).                               
RE claim 17, Du discloses the invention substantially as claimed.                       
Claim 17 relates to a method of manufacturing an electrophoretic medium and has substantially the same technical features as claim 1 except for the features of: providing a dispersion of a first type of fluorescent pigment in a carrier, forming a first type of fluorescent particles by the addition of a first type of monomer or oligomer and a second type of monomer or oligomer into the dispersion of the first type of fluorescent pigment in the carrier, and by polymerization of the first monomer or oligomer and the second monomer or oligomer under agitation.  However, the different features would be easily derived from the disclosure of Du (see sections [0057] – [0062]; i.e., starting a process with pigment particles and monomer dispersed in a reaction medium, forming the organic polymer shell using the monomer, and adding a second monomer to the reaction medium to form the steric stabilizer polymers).                               
RE claim 18, Du in view of Lin discloses the additional features of claim 18, as the additional features of claim 18 is a merely a variation of the disclosure of Du (see sections [0022], [0013]; i.e., the charged composite pigment particles are dispersed in the hydrocarbon solvent).                      
RE claim 20, Du in view of Lin discloses the additional features of claim 18, as the additional features of claim 20 would be easily derived from the disclosure of Du (see sections [0023],[0047], [0057], [0058]; i.e., the composite pigment particles are made from dispersion polymerization or living radical dispersion polymerization).                               

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.                     
Klein (US 2016/0131956):  discloses that fluorescent particles for electrophoretic displays.         
Du et al (US 2015/0301425): disclose that a display fluid comprising charged composite pigment particles dispersed in a solvent.  The composite pigment particles comprising of core/shell pigment particles and steric stabilizer molecules.                                 
Any inquiry concerning this communication from the examiner should be directed to Fred Tzeng whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 517-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    	
FFT
December 16, 2022